 

 

\DOO\]O\{J\-l>~

HEATHER E. WILLIAMS, #122664
Federal Defender

LINDA C. ALLISON, # 179741
Assistant Federal Defender

801 I Street, 3rd Floor

Sacramento, CA 95 814

'Tel: 916-498-5700/Fax 916-498-5710

 

Attorney for Defendant

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

_ g n v v
UNITED sTArEs oF AMERICA, cAsE NO. 21 l<é ‘ 90 ~ 602 ‘7 1 CJ;\>
Plaintiff, ' b

V.' WAIVER OF DEFENDANT’S PRESENCE

@,WU> L. MQM

)
)
)
)
)
)
)
§
Defendant. )

 

 

 

Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, defendant,

§ k uhl `Q& m\)“ M , hereby Waives the right to be present in person in open court upon
the hearing of any motion or other proceeding in this case, including, but not limited to, When the
case is set for trial, When a continuance is ordered, and When any other action is taken by the
court before or after trial, specifically, appearances for any hearing regarding imposition of
judgment and sentencing or modification of conditions of supervised release.

Defendant hereby requests the Court to proceed during every absence Which the Court
may permit to this Waiver; agrees that defendant’s interests Will be deemed represented at all
times by the presence of the defendant’s attorney, the same as if the defendant Were personally

_]_

Waiver of Appearance

 

U‘l-I>L)Jl\)

\DOO\‘]O'\

10
11

12

_13
14
`15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

present; and further agrees to be present in court ready for trial any day and hour the Court may
fix the defendant’s absence v

The defendant further acknowledges being informed of the rights under Title 18 U.S.C.
§§ 3161-3174 (Speedy Trial Act), and authorizes-the defendant’s attorney to set times and dates
under that Act Without the defendant’s personal presence.

The original signed copy of this Waiver is being preserved by the attorney undersigned

(Defendant)
Original retained by attorney

Dated:

l agree and consent to my Client’s Waiver of appearance

Dated:
/s/ Lz`na'a C. Allz`son

 

LINDA C. ALLISON
Assistant Federal Defender
Attomey for Defendant

IT ls So oRDERED.

Dated: //}Z /ZO /57 662 /,/ d)Z/L/ M//j{/C 21 12 7

United States Magistrate Court Judge
f

 

Waiver of Appearance

L_______________`¥ mr n ,, ,

 

 

